UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1242


KIMBERLY T. SPENCE,

                Plaintiff - Appellant,

          v.

CARL J. WILLIS, II,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-cv-00057-BO)


Submitted:   May 21, 2015                     Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly T. Spence, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kimberly        T.   Spence    appeals      the   district    court’s      order

dismissing her petition to remove her state child-custody case

to federal court as improperly filed, construing her petition as

a   complaint,       and   dismissing    the      complaint   under     the   Rooker-

Feldman * doctrine.          On appeal, we confine our review to the

issues raised in the Appellant’s brief.                  See 4th Cir. R. 34(b).

Because Spence’s informal brief does not challenge the basis for

the district court’s disposition, Spence has forfeited appellate

review    of    the    court’s      order.        Accordingly,     we   affirm        the

district       court’s     judgment     and      deny   Spence’s   motion       for    a

transcript      at     government     expense.          We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




      *
       D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Trust Co., 263 U.S. 413 (1923)



                                             2